Gaynor, J.:
The administrator of the deceased assignee fiid not succeed to his'.title to the assigned estate. She only succeeded to his individual estate. At common .law ah executor of an executor succeeded to the latter’s right, title and duties as executor, excepting personal trusts; but the rule was not so in the case of administrators (2 Bl» Com. 506; Perry on Tr., -§§ 264, 344); nor did an executor any more than an .administrator succeed to the trusts of *245his testator which did not relate to his own estate. Under onr statute there is no succession of executors as at common law. The surrogate appoints an administrator with the will annexed to succeed, a deceased executor. There is no rule or analogy to support the claim that the title and duties of the assignee passed to his administrator. The general assignment statute provides for the appointment of a successor. It permits the executor or administrator of a deceased assignee to be made a party to an accounting suit under the assignment, but that is only because he has to account for and turn over all of the money and effects of the assigned estate which come into his hands from the possession of his decedent.
Judgment for defendant.